DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7 – 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 12, 2021.
Applicant’s election without traverse of Invention I (claims 1 – 6) in the reply filed on February 12, 2021 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application EP 18 195 478.5 filed on September 19, 2018. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites the term “torqueis.” Examiner believes this to be a spelling error and will interpret as “torque is.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examiner notes that the errors in regards to claim 4 prevents examination on-the-merits of the claim.
Regarding claims 1 and 6, the phrase "preferably for" and “preferably,” respectively, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The preamble of claim 1 recites the limitation “a connecting element unit having an internal thread.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the ‘connection element unit’ previously set forth in the preamble, or whether Applicant intends the limitation to set forth a second ‘connecting element unit,’ separate and independent from the ‘connecting element unit’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to set forth a second ‘connecting element unit’ that is separate and independent from the ‘connecting element unit’ previously set forth in the claim.
Claim 1 further recites the limitation “the connecting element unit having internal or external thread” in the first and second paragraphs after the preamble. There is 
Claim 1 further recites the limitations “the starting point,” “the compression,” and “the other” in the first paragraph. There is insufficient antecedent basis for the limitations in the claim.
Claim 1 further recites the limitations “the basis” and “the occurring ratio” in the last paragraph. There is insufficient antecedent basis for the limitations in the claim.
Claim 2 recites the limitations “the slope,” “the rotational angle axis,” and “the y direction.” There is insufficient antecedent basis for the limitations in the claim.
Claim 3 recites the limitations “the ratio,” “the slope of the curve,” and “the torque-rotational angle diagram.” There is insufficient antecedent basis for the limitations in the claim.
Claim 4 recites the limitations “the ratio between rotational angle and torque,” “the slope of the curve,” “the profile of the curve,” and “the torque/rotational angle diagram.”
Claim 5 recites the limitation “the ratios.” There is insufficient antecedent basis for the limitation in the claim.
Claim 6 recites the limitations “the ascertained ratio rotational angle (DW)/torque (DM),” “the preceding measurement,” and “the curve.” There is insufficient antecedent basis for the limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall (U.S. Patent Number 3,916,234) in view of Schnebele (U.S. Patent Application Publication Number 2014/0105680) and Ohmi (U.S. Patent Number 5,502,883).
As to claim 1, Stigall teaches a method for tightening a threaded connection (abstract), wherein the threaded connection to be tightened comprises a first connecting element unit having an external thread (figure 1, element 11 being the ‘first connecting element unit’ and element 49 being the ‘external thread’; column 3, lines 6 – 16), second connecting element unit having an internal thread (figure 1, element 3 being the ‘second connecting element’ and element 51 being the ‘internal thread’; column 2, lines 46 – 48 and column 3, lines 11 – 16), and a seal element arranged therebetween (figure 1, element 53 being the ‘seal element’; column 3, lines 16 – 19), wherein the method comprises the following steps: turning the first connecting element having the external threads until the first connecting element contacts the seal element and reaches a starting point of compression of the seal element (figure 1, elements 11, 3, and 53; column 3, lines 6 – 19), wherein the seal element is arranged on the first connecting element and is contacted with the second connecting element (figure 1, elements 11, 3, 
However, while Stigall teaches tightening the first connecting element unit against the second connecting unit, Stigall does not teach tightening to a predetermined threshold value. Schnebele teaches a method for tightening a threaded connection (abstract), wherein the threaded connection to be tightened comprises a first connecting element unit having an external thread (figure 2, element 102 being the ‘first connecting element unit’ and element 112 being the ‘external thread’; page 2, paragraph 18), a second connecting element unit having an internal thread (figure 2, element 104 being the ‘second connecting element unit’ and element 128 being the ‘internal thread’; page 2, paragraph 22), wherein the method comprises the following steps: turning and tightening the second connecting element unit having the external threads against the first connecting element unit having the internal threads (figure 2, elements 104 and 102; page 2, paragraph 27). Specifically, Schnebele teaches that the tightening is performed to a predetermined threshold torque value (figure 2, elements 104 and 102; page 2, paragraph 27). It would have been obvious to one skilled in the art to turn and tighten a first connecting element unit against a second connecting element unit, as taught by Stigall, to a predetermined threshold torque value, as taught by Schnebele, because one skilled in the art would have appreciated that tightening to a given predetermined threshold torque value would ensure that the first and second connecting 
However, while Stigall in view of Schnebele teaches tightening the first and second connecting element units to a predetermined torque threshold value, Schnebele does not teach how to tighten to the predetermined torque threshold value. Ohmi teaches a method for turning and tightening first and second connecting element units to a given predetermined torque threshold value (figure 12; column 1, lines 50 – 56 and column 7, lines 1 - 67), wherein the method of turning and tightening to a predetermined torque threshold value is performed, in part, by ascertaining a change in a ratio of rotational angle and toque applied during the turning and tightening of the threaded connection (figure 12, steps 9, 10, 13, 14, 16, and 17; column 7, lines 15 - 45). It would have been obvious to one skilled in the art to tighten first and second connecting element units to a predetermined torque threshold value, as taught by Stigall in view of Schnebele, via the method taught by Ohmi, because Ohmi teaches that the given method provides the benefit of automatic tightening of the connecting element units, while preventing over or under-tightening, thus allowing for precise tightening and preventing user error (column 2, lines 1 – 8).
Examiner notes that when the method of tightening to a predetermined torque threshold value of Ohmi is applied to the threaded connection of Stigall, the ascertained ratio change between the rotational angle and the toque will signify a starting point of the compression of the seal element and the threshold value. This is because the ratio 
As to claim 2, the method of tightening to a given predetermined torque of Ohmi further comprises detecting when almost no torque is applied until a slope of a curve in a torque-rotational angle diagram extend approximately parallel to a rotational angel axis in a y direction (figure 12, elements 1 – 11; column 7, lines 1 – 15). Again, Examiner notes that almost no torque is applied to the first connecting element unit until the seal element reaches the starting portion of the compression (figure 1, elements 53, 3, and 11).
As to claim 3, the method of tightening to a given predetermined torque of Ohmi comprises detecting when a torque is applied throughout the process of tightening (figure 12, elements 9, 10, 13, 14, 16, and 17; column 7, lines 15 – 45), such that the ratio occurring between rotational angle and torque significantly changes from reaching the starting point of the compression of the steal element.
As to claim 5, Ohmi teaches ascertaining a ratio between a rotational angle and torque (figure 12, elements 9, 10, 13, 14, 16, and 17; column 7, lines 15 – 45). Ohmi further teaches that the ratio is ascertained electronically (figure 7, elements 17, 28, and 
As to claim 6, Ohmi teaches that the algorithm for ascertaining the ratio between rotational angle and torque as follows: if the ascertained ration differs by 10% in relation to a preceding measurement, in inflection point of the curve and thus reaching the threshold value is established (column 8, lines 1 – 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726